in     .-

:i
a
 P                    OFFICE OF THE ATTORNEY GENERAL OF TEXAS
, ~-f
 -0PY                                  AUSTIN




          Hon. C. J. Wilde
          County Auditor
          Nueces County
          Corpus Chrlstl, Texas
                                    Opinion NO. O-4956
                                    Re: Cancellation of delinquent
                                         ad valorem taxes upon pur-
                                         chase of property by municipal
                                         corporation.
          Dear Slri
                     By your letter of October 30, 1942, you request
          the opinion of this department In answer to the following
          question: Where a political subdivision of this State pur-
          chases property for public use upon which property there
          are delinquent ad valorem taxes, are such taxes cancelled
          by such purchase?     '
                     The Constitution, Article 8, Sec. 2, authorizes
          ~theLegislature to exempt from taxation, property owned by
          political subdivisions of this State and devoted to public
          purposes. This Constitutional provision has been carried
          Snto effect by Article 7150, R. C. S., which specifically
          exempts from taxation all property of political subdivisions
          used for public purposes. Neither the constitution nor the
          statutes, however, release or authorize the release or can-
          cellation of ad valorem taxes which have accrued prior to
          the date on which such property is, by such political sub-
          division, devoted to public use.
                     Such Is the holding in the case of City of Dallas
          v. State, 28 S. W. (2d) 937,~in which writ of error was
          refused by the Supreme Court. In that case the court had        c
          before it the question of whether or not the City of Dallas
    l


.       .   .J   -




        Hon. C. J. Wilde - page 2


        was liable for ad valorem taxes whlch.had accrued on property
        purchased by the said city, prior to the date of Its purchase
        for public use. The land In question was acquired by the
        city and devoted to public use in February, 1924. In holding
        the City of Dallas liable for such taxes the Court said:
                          "We conclude that the reservoir site of the
                     city of Dallas should be held exempt from taxation
                     but that the city of Dallas should be held liable
                     for all taxes due on land occupied by the reservoir
                     prior to January 1, 1925."
                   We answer your question in the negative, and hold
        that where a political subdivision acquires property for pub-
        lic use, (though such property is thereafter, during the time
        It Is devoted to such public use, exempt from taxation) the
        political subdivision so acquiring It is liable for delinquent
        ad valorem taxes which have accrued thereon prior to the date
        on which such property is devoted to the public us&.
                   Trusting that the above has fully answered your
        Inquiry, we are
                                                   Very truly yours
                                              ATTORNEY GENERAL OFTEXAS


                                              BY
                                                     (s) Fowler Roberts
        APPROVED NOV 14. 1942                                 Assistant
        (s) Gerald C.~M&-
        ATTORNEY GENERAL OF TEXAS
        APPROVED OPINION COMMITTEE
        BY BWB, CHAIRMAN
        Id             IV

        G. P. B.